Citation Nr: 1804180	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  15-20 331	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Lyme Disease. 

2.  Entitlement to service connection for degenerative arthritis, to include as secondary to Lyme Disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1955 to June 1955. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C. § 7107(e) (2012).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A medical expert opinion from the Veterans Health Administration (VHA) in accordance with VHA Directive 2010-044 was completed and received in April 2017.  The Veteran was provided with a copy of this shortly thereafter and offered the opportunity to respond.  In his response received in November 2017, the Veteran submitted as "evidence" in response to the VHA opinion release forms for two private physicians, and selected the option declining the option of waiving AOJ consideration of additional evidence.  Accordingly, to ensure due process to the Veteran and that the duty to assist has been fulfilled, the AOJ will be directed to obtain the records from the private physicians referenced in the release forms received in November 2017 and afford the AOJ the initial opportunity to readjudicate the claims based on consideration of any additional records received as a result of this development and the April 2017 VHA opinion.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact Dr. Starleen C. Shaffer, practicing at 7765 144th St. No. 104, Sebastian, FL, 32958 and Dr. Aldino Cellini, practicing at 930 S. Harbor City Blvd, Melbourne, FL, 32901 and obtain any relevant medical records pertaining to the Veteran.  All attempts to obtain these records must be documented in the claims file.  The AOJ should make at least two (2) attempts to obtain records from the identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claims on appeal.  If a benefit sought on appeal remains denied, the AOJ shall issue an appropriate supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




